Opinion
Per Curiam,
This is an appeal from an order of the lower court entered under the Act of April 25, 1927, P. L. 381, §3, 5 P.S. §163, directing the parties to proceed to arbitration of a contract dispute. The appeal must be dismissed because it was perfected too late.
Section 15 of the above cited Act (5 P.S. §175) provides that “[a]n appeal may be taken to the Supreme or Superior Court, as in cases of final judgments, from an order . . . directing . . . the parties to proceed to arbitration. Such appeal must be taken and perfected within thirty days from the date when the order is made . . . .” (Emphasis supplied). The record shows that an appealable order was entered on July 8, 1964, *51but the appeal before us1 was not perfected until August 10, 1964, beyond the 30 day limit provided by statute. The purpose of the Arbitration Act, in general, and the statutory appealability of this type of order, in particular, make timeliness imperative.
Accordingly, the appeal is dismissed.

 The docket entries further show that defendant also took an appeal to the Superior Court which was perfected on August 6, 1964, certified by the Superior Court to this Court on September 2, 1964, and subsequently discontinued by defendant.